Citation Nr: 0015703	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-40 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds to the abdomen, including a ventral 
hernia, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for multiple shell 
fragment wounds to the right axilla, right forearm, right 
thigh, and left knee, including post-traumatic arthralgia, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for disability of 
the left lower extremity manifested by paresthesia and 
hypalgesia with tenderness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board previously remanded the appeal in November 1996.

In July 1998, the Board issued a decision denying increased 
evaluations for the issues on appeal.  By order dated August 
1999, the United States Court of Appeals for Veterans Claims 
(Court) granted the appellee's motion vacating and remanding 
the Board's decision.  A copy of the motion and a copy of the 
Court's order have been included in the veteran's claims 
file.


REMAND

The record reflects that the most recent VA examinations were 
accomplished in 1996 and the veteran's representative has 
requested that the veteran be afforded additional 
examination.  The record also indicates that the most recent 
request for records relating to VA treatment was in April 
1997.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
residuals of shell fragment wounds to the 
abdomen, including a ventral hernia, 
multiple shell fragment wounds to the 
right axilla, right forearm, right thigh, 
and left knee, including post-traumatic 
arthralgia, and disability of the left 
lower extremity manifested by paresthesia 
and hypalgesia with tenderness since 
April 1997.  With any the necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
including treatment records from the VA 
Medical Center in Miami since April 1997, 
that are not already a part of the 
record.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his gunshot 
wounds to the right axilla, right 
forearm, right thigh, and left knee and 
leg.  The claims folder must be made 
available to the examiner for review.  
The examiner is requested to review the 
record and identify all muscle groups 
involved.  For each muscle group, the 
examiner is requested to answer the 
following:  Are the entrance and (if 
present) exit scars linear, relatively 
small or large, and so situated as to 
indicate track of missile through 
important muscle groups?  Are there 
indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with the sound side?  Do tests 
of strength and endurance of muscle 
groups involved (compared with the sound 
side) give positive evidence of marked or 
moderately severe loss?  The examiner 
should identify any scars that are 
related to these wounds and indicate 
whether the scars are superficial, poorly 
nourished, have repeated ulceration, or 
are tender and painful on objective 
demonstration.  If the motion of any 
joint is affected by the residuals of 
these wounds, the examiner is requested 
to identify the joint and set forth in 
degrees in excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the wounds could 
significantly limit the functional 
ability of any identified affected joint 
during flare-ups, or when the identified 
joint is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flare-ups; (2) determine 
whether, as a result of the service-
connected residuals of gunshot wounds, 
the identified affected joint exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion, 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
A complete rationale should be provided 
for any opinion offered.

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current nature and extent of the 
veteran's residuals of a gunshot wound to 
the abdomen, including a ventral hernia.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is requested to determine whether or not 
the veteran has peritoneal adhesions.  If 
so, he is requested to note any 
disturbance of motility, actual partial 
obstruction, reflex disturbances, and the 
presence of pain.  The examiner is 
requested to examine the veteran and note 
the presence or absence of any hernia.  
If the ventral hernia has recurred, he is 
requested to answer the following:  Is it 
small, large or massive?  Can it be 
supported by a belt in ordinary 
conditions?  Is there persistent, severe 
dysesthesia of recti muscles or extensive 
diffuse destruction or weakening of the 
fascial support or abdominal wall so as 
to be inoperable?  Any scars related to 
residuals of the gunshot wound to the 
abdomen should be identified and the 
examiner should indicate whether the 
scars are superficial, poorly nourished, 
have repeated ulceration, or are tender 
and painful on objective demonstration.  
A complete rationale should be provided 
for any opinion offered.

4.  The veteran should be afforded a VA 
neurology examination to determine the 
current nature and extent of his service-
connected neurological impairment of the 
left lower extremity.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
identify the nerve or nerves involved and 
describe the degree of paresthesia, 
hypalgesia, and tenderness.  A complete 
rationale should be provided for any 
opinion offered.

5.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, taking 
into account Esteban v. Brown, 6 Vet. 
App. 259 (1994), where applicable.

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


